Title: To George Washington from Lewis Nicola, 21 May 1782
From: Nicola, Lewis
To: Washington, George


                        
                            Sr
                            Fishkill 21 May 1782
                        
                        Yesterday morning Col. Shepard called at my quarters and informed me there was to have been a meeting of
                            field officers on sunday afternoon, that he had read & approved of the rough draught of the representation
                            & directed his Lt Col. to sign it in his name if confirmed at the meeting, from this I concluded it would be
                            immediately sent to me—& that I should have had the honour of waiting on your Excellency yesterday, but have been
                            disappointed. I am going to meet Lord Stirling and Genl Hand at the Connecticut Hutts & shall, if possible procure
                            & transmit it without delay, in the interim permit me to trouble you with an affair of a more private nature, as
                            it concerns the Invalid regt only.
                        This regiment being in some points differently circumstanced from other corps of infantry I take the liberty
                            to point out the variations & propose to your Excellency some regulations for it.
                        In the scheme for its formation it was to consist of eight companies of 100 privates each, but the number of
                            men has never been sufficient to compleat four companies, yet we have twelve captains.
                        The regt at present consists of four incompleat companies stationed here and in the vicinity. One at
                            Philadelphia of about 60 men, where of, by the last return, 34 were fit for garrison duty, the rest criples or in the
                            hospital; besides these there are about thirty in Boston or on the march to this place, which I propose incorporating with
                            the four companies when they arrive.
                        Of the captains three entirely disqualified for service. Capt. Woelpper from age, which has much injured his
                            mental faculties. Capt. Williams paralletic, he has lost the use of one side & his speech is much impaired. Capt.
                            Cooper has had his thigh cut off so high he has not been able to walk out of the barracks of Philadelphia for two years he
                            has been with us. These three, with your Excellencies approbation, might be excused from taking any command or doing any
                            duty in the regiment & permitted to continue therewith or retire to such places as may be most convenient to them.
                        One captain to remain in Philadelphia to take care of the men there & receive such as may be
                            transferred from the southward.
                        Capt. Lt McElhalton, being Paymaster & Clothier, to attend to those duties without being troubled
                            with the care of a company.
                        Of the other seven, four to continue always with the regt to command the companies, the other three to have
                            leave of absence; this indulgence to be taken in rotation for six months at a time.
                        Our establishment is sixteen Lieuts. but we have but ten, two whereof are staff officers, neither have we one
                            ensign.
                        I further take the liberty to trouble you with a packet to be perused at a leasure hour, and have the honour
                            to assure you I am with respect Your Excellencies Most obedt Servant 
                        
                            Lewis Nicola Col. Inv.

                        
                    